Title: Thomas Boylston Adams to John Quincy Adams, 19 April 1797
From: Adams, Thomas Boylston
To: Adams, John Quincy


        
          Brussels 30e Germinal an 5e: [19 April 1797]
          My dear Brother.
        
        I arrived here last night after a pleasant journey from Antwerp, where I lodged on Monday. Upon enquiry here I found no Diligence going to day, so that it has given me an opportunity of seeing a great part of the City, which I find surpasses much in point of situation the idea I had of it. The quarter of the park is delightful, and the prospect from the Ramparts is such as brings to mind some parts of our own Country. The cultivation & the soil are perhaps

superior to any we have. The season here is at least a fortnight earlier than in Holland. It does me good to see a little uneven ground, as well as to breathe a better air.
        I have two pleasant companions who came with me from this side of the Meuse; and who go with me as far as Valenciennes— One is a french Merchant of Amsterdam, the other a manufacturer of Remscheid and a neighbor of our Correspondents Halbach & Sons. The frenchman answers well to his character as such—Gay, pleasant, civil, but he conceives much better than he combines—for example— He conceived the morning we were to leave Antwerp that we could walk & have our baggage transported from our lodgings to the Diligence office, a distance of three quarters of a mile—in five minutes. I assured him it would take at least a quarter of an hour— He was occupied with some of his people, and when I pressed him, he replyed “Mon ami nous avons encore du tems—” It turned out therefore that when we came to the Office, the Diligence was gone. Que faut il faire à cette heure. Said I— “Il faut prendre un voiture particulier.” said he— This was not to be had but for two persons with half the baggage. He and the German took that, and I was obliged, or rather I chose to take one myself which cost me just eight times as much as if I had gone in the Diligence; for it costs but two Brabant Schellings with this and for the other it cost me near two Crowns to go as far as Bonn, only three leagues— You perceive I was imposed upon— I learnt a lesson by it however, which I think was not dearly paid for, if I can observe in future the moral of it.— In the afternoon the frenchman missed his Cane—where was it? He believed he had left it in the other Schuit or au Commodité of the Auberge— He would not have lost it for a Louis— He would therefore be set on shore from the Schuit and walk back two or three leagues to get his stick— But it was between 2 & 3 o’Clock and we were four leagues from Brussels so that he could hardly arrive before the Gates would be shut; n’importe—j’arriverois toujours avant que les portes soient fermées, said he— of course he stripped off his pentalons—his belt of Louis—his purse & other articles to march the lighter, left them with the German—jumped out of the Schuit and after his stick— We reached here at 5 o’Clock and he got in before nine, having found his stick, and trés heureusement an extraordinary Schuit, which he overtook about half way on his return— Dont il etoit trés content. So much for him.
        His friend the German is a good natured easy man, to whom Monsieur entrusts the care of half his effects, to preserve on the

road— The German calls him his spoilt child, but they jump very well together—
        I am told the Directory have taken a recent resolve that the passports of American Ministers shall be no more respected in France— This I suspect is only the old arrête, made public— There is news of a new victory of the army in Italy—
        I start tomorrow at 4 oClock in the morning, and with good fortune shall be in Paris on Saturday evening—
        Make my Comps to every body, and to young De Kock in particular—he probably told you that he saw me start from this side of the Meuse on Monday morning.
        I am always yours
        
          Thomas B Adams
        
        
          P.S. I met at Rotterdam on Sunday evening a young man by the name of Cutting who brought me an introduction from our Brother Charles— I expect to see him at Paris—
        
      